DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed on February 11, 2022 is insufficient to overcome the rejection based upon US 2016/0237937 (“KUSAKABE”) as set forth in the last Office action mailed on November 12, 2021
	Claims 1-16 are pending.

	Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims are generally narrative and indefinite, failing to conform the current U.S. practice.  They appear to be a literal translation into English from a foreign document or from the result of a machine translation and are replete with grammatical and idiomatic errors which has offered language that is too unclear or vague to understand.  The claimed languages and the translated specification are too convoluted and use language structures which are difficult to understand.  
In claim 1:
	Lines 10-12, and 20-21, the limitation of “the mover or the valve collides with a fixed portion” renders the claim indefinite, since it is unclear or vague that how or by which way to express this limitation? how or by which way this limitation is able to be understood? how or by which way the valve is able to be collided with the fixed portion? [notes Figure 3 illustrates a mover 202, a valve 214 and a fixed portion 207, there is no way the valve 214 will collide the fixed portion 207].
	Similarly, the limitation of “the mover or the valve in a state of being in contact with the fixed portion” [lines 19-20] is rejected as the same above reason.
 	Lines 16-17 and lines 24-25, the limitations of “a set value or more” and “the set value” renders the claim indefinite; since it not clear that what “a set value and more” meaning?
	Lines 18-25, the limitation of “…flows to the solenoid...” renders the claim indefinite, since it is unclear or vague that how or by which way to express this limitation? how or by which way this limitation is able to be understood? What will flow to the solenoid? 
	The Applicants are required to clarify or to revise the claimed features.
Similarly, claims 15 and 16 are rejected by the same reasons as rejected in claim 1.

Claim Interpreted and Understood by Examiner
5.	Take claim 1 as an exemplary claim which would be as far as understanding following:
	A control device for controlling the fuel injection device [with a well-known structural configuration], the control device comprising a control unit that performs to
	applying first current to the solenoid before the valve collides with a fixed portion [before the valve comes to a close position] when the injection quantity of fuel injected is a set value;
	applying a second current which is larger than the holding current for holding the valve in a closed position when the injection quantity of the fuel injected is less than the set value.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

9.	Claims 1-8 and 10-16, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over KUSAKABE et al (US 2016/0237937 A1).
Regarding claim 1, KUSAKABE discloses a control device for a vehicle comprising a control unit [ECU 120)] that is configured to control a fuel injection device [Figure 1 and para. 0049] including a valve [valve element (114)] which comes into contact with and is separated from a valve seat [valve seat (118)], a mover [movable element (102)] which drives the valve (114), a solenoid [solenoid (105)] which generates a magnetic attraction force for attracting the mover (102) to form a space [displacement amount of valve element and movable element, void (201)] for introducing a fuel between the valve seat (118) and the valve (114), and a fixed core [fixed core (107)] which attracts the mover (102) by the magnetic attraction force, wherein (120) is also configured to generate a first current waveform (302) by switching a polarity of a voltage (301) applied to the solenoid (105) before the mover (102) or the valve (114) collides with a fixed portion to a polarity that is reverse of the polarity of the voltage applied before the mover or the valve collides with the fixed portion, wherein the first current waveform is generated at a time that an injection quantity of the fuel injected until the valve comes into contact with the valve seat again after the valve is separated from the valve seat is a set value or more [Figure 3 shows the relation between an injection pulse by which the fuel injection device in the first embodiment is driven, an inter-terminal voltage applied to a solenoid of the fuel injection device, a drive current, displacement amounts of a valve element and a movable element, and time; Figures 4 and 5 show relation between the injection pulse width Ti and the fuel injection amount of the fuel injection device which has an individual variation in an injection amount characteristic]; and generate a second current  waveform (303) so that a current that is larger than a holding current (303) which holds the mover (102) or the valve (114) in a state of being in contact with the fixed portion flows to the solenoid (105), until the mover (102) or the valve (114) collides with the fixed portion, wherein the second current waveform is generated at a time that  the injection quantity of the fuel injected until the valve comes into contact with the valve seat again after the valve is separated from the 67valve seat is less than the set value [see at least Figures 25-30 and para. 0066, 0131, 0158-0160 and 0168].
Regarding 2, as discussed in claim 1, KUSAKABE further teaches wherein the control unit performs the second current control by lowering a voltage applied to the solenoid (105) after the mover (102) or the valve (114) collides with the fixed portion to a set voltage at which the holding current (Ih) flows [see Figures 25, 26].
Regarding claim 3, as discussed in claim 2, KUSAKABE also teaches a polarityPage 3 of 8Application No. To be determined Attorney Docket No. 119953.PE530USof the set voltage in the second current control is the same as the polarity of the voltage before being reversed in the first current control [see Figures 25, 26].
see Figures 25, 26].
	Regarding claim 5, similarly, see explanation in claim 4.
	Regarding claim 6, Figures 25 and 26 also show the control unit performs each of the first current control and the second current control for the solenoid at least once during one combustion cycle.
	Regarding claim 7, see Figures 25 and 26.
	Regarding claim 8, as discussed in claims 1-7, further see Figure 35.
	Regarding claim 10, as above discussion, KUSAKABE meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to respectively “the set value of the injection quantity of the fuel injected until the valve comes into contact with the valve seat again after the valve is separated from the valve seat is larger as a fuel pressure is higher”.  However, notes para. 0050, KUSAKABE discloses the ECU 120 communicates with the drive circuit 121 through a communication line 122, and can change a drive current generated by the drive circuit 121 according to a pressure of the fuel supplied to the fuel injection device and an operation condition, and can change setting values such as a current and a time.  Alternatively, it would have been obvious to one of ordinary skill in the art to have included the set value is to be larger as a fuel pressure is higher.  See also MPEP 2144.04. IV.A.
	Regarding claims 11-13, see discussions and explanations in claims 1 and 10.
	Regarding claim 14, see discussion in claim 1.
	Regarding claim 15, see rejection in claim 1.
	Regarding claim 16, as discussion in claim 1, the ECU (120) would have been well-known to be a computer.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Allowable Subject Matter
10.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's amendment filed on February 11, 2022 have been fully considered but it is not persuasive.  The Applicant have amended claims 1, 15 and 16; However, the amended language in the claims still are not understandable which are applied as above discussion.
Therefore, Claims 1-8 and 10-16 continue to be rejected as set forth above.


Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


/J.H.H./
March 18, 2022



/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 20, 2022